Citation Nr: 0211205	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for left leg varicose 
veins.  

(As discussed hereinbelow, the reopened claim of service 
connection for left leg varicose veins will be the subject of 
a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO.  

In light of the action taken hereinbelow, the Board will 
undertake additional development with respect to the reopened 
claim of service connection for left leg varicose veins, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing that issue.  



FINDINGS OF FACT

1.  In January 1992, the RO denied the veteran's application 
to reopen his claim of service connection for left leg 
varicose veins.  The veteran did not enter an appeal from 
this decision following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the January 
1992 rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for left leg varicose veins.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to that limited issue is required at this 
time.  

In January 1992, the RO denied service connection for left 
leg varicose veins.  The veteran was notified of the decision 
and his appellate rights; however, he did not appeal the 
decision.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In November 1975, the RO denied the veteran's claim of 
service connection for left leg varicose veins.  The veteran 
was notified of the decision but did not file an appeal.  

In January 1992, the RO considered the veteran's application 
to reopen his claim of service connection for left leg 
varicose veins.  At the time of the January 1992 rating 
decision, the evidence included the veteran's service medical 
records, VA and private medical records, lay statements and 
the veteran's hearing testimony.  Service connection was 
previously established for right leg varicose veins.  The 
service medical records show no complaints or treatment of 
left leg varicose veins.  The first medical evidence of left 
leg varicose veins was many years after service.  Lay 
statements from the veteran's brother and father indicated 
that the veteran had come home from service with varicose 
veins of both legs.  

On this evidentiary record, as noted hereinabove, the RO in 
January 1992 concluded that there was no new factual basis to 
reopen the claim of service connection. 

In July 1998, the veteran again applied to reopen his claim 
of service connection for left leg varicose veins.  

In connection with the application to reopen, the Board notes 
that evidence associated with the record includes a VA 
examination report dated in January 1998, VA outpatient 
treatment records, a statement from the veteran's brother and 
the veteran's hearing testimony.  

The Board finds particularly significant the VA examination 
report.  The diagnosis was that of "bilateral varicosities, 
[went] back to when he was in the service, subjectively 
complicated right now by low back pain."

This evidence is certainly new, as it was not of record at 
the time of the prior rating decision.  

Furthermore, the evidence is material because, for the first 
time, there is evidence of current disability attributed to 
the veteran's period of service.  

Although the medical report may be characterized as a 
transcription of the veteran's reported history, the veteran 
is competent to state that he had had swollen legs and veins 
since service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for left leg varicose veins.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for left leg varicose veins, the 
appeal to this extent is allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

